Citation Nr: 1424588	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-28 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for upper and lower extremity neurological disabilities, to include peripheral neuropathy.

2.  Entitlement to an initial rating greater than 10 percent prior to January 15, 2010, and greater than 20 percent from January 15, 2010, for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from June 1967 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.    

The October 2009 rating decision, in relevant part, granted the Veteran service connection for diabetes mellitus, type II, assigning him a 10 percent rating.  Thereafter, a subsequent March 2012 rating decision increased the rating to 20 percent, effective January 15, 2010.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the Board notes that in a January 2014 statement of the case (SOC) the RO denied entitlement to service connection for ischemic heart disease and entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).  This determination was mailed to the Veteran on January 11, 2014.  On April 15, 2014, VA received a VA Form 9, in which the Veteran attempted to substantively appeal the January 2014 SOC.  Such a filing was not within 60 days of the notification of the January 2014 SOC or within one year of the original rating decision on appeal.  As such, the Board cannot accept the April 2014 submission as a timely substantive appeal as to these issues and they are not before the Board.  See 38 C.F.R. §§ 20.202, 20.302(b) (2013).  

Subsequent to the last supplemental statement of the case (SSOC), dated in March 2012, additional medical evidence was added to the claims file.  If an SOC or SSOC is prepared before the receipt of further evidence, an SSOC must be issued, as provided in 38 C.F.R. § 19.31 (2013), unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37 (2013).  In this case, the Board finds that the newly obtained evidence is not pertinent because it is duplicative of prior evidence in that it merely shows the continuing prescription of medication to control the Veteran's diabetes mellitus.  Consequently, the Veteran's claim is ready for appellate review.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

Finally, the above-referenced April 2014 VA Form 9 also included the Veteran's statement that he wanted the claim of entitlement to a total disability rating based on individual unemployability (TDIU), "to be considered part of the appeal regarding the evaluation of PTSD."  The U.S. Court of Appeals for Veterans Claims has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  In this case, however, the Veteran claimed entitlement to TDIU as part of his increased rating claim for PTSD.  As this disability rating was not timely appealed and is not before the Board, the Board concludes that the issue of TDIU also is not before the Board as part of the increased rating claim for diabetes mellitus, type II, as the Veteran has not attributed any claimed unemployability in whole or in part to his diabetes mellitus.  As such, the issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  The Veteran does not have a peripheral neuropathy disability that is related to any incident of military service, to include his service-connected diabetes mellitus, type II.

2.  Prior to January 15, 2010, the Veteran's diabetes mellitus was managed by a restricted diet only.

3.  From January 15, 2010, the Veteran's diabetes mellitus requires the daily use of medication and a restricted diet, but the objective evidence does not show that his diabetes requires regulation of activities.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a peripheral neuropathy disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for a disability rating greater than 10 percent prior to January 15, 2010, and greater than 20 percent from January 15, 2010, for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code (DC) 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the increased rating claim is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the rating decision granting entitlement to service connection, a VCAA letter dated in March 2009 fully satisfied the duty to notify provisions as to both of the claims on appeal.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  As such, the Board finds that the evidence of record is sufficient to adjudicate the claims on appeal.

For service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded a VA examination in April 2009 for his diabetes mellitus, and complications thereof, to include the peripheral nerves.  At that time, the examiner found no basis for a diagnosis of peripheral neuropathy, based on the Veteran's history and current examination.  As will be discussed in greater detail below, the examiner's lack of diagnosis of peripheral neuropathy was based on review of the available medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to the Veteran's increased rating claim, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

The RO provided the Veteran a VA examination in April 2009.  The VA examination report is thorough and supported by treatment records, unless otherwise indicated.  The examination discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's diabetes mellitus.  Moreover, subsequent to that examination private and VA treatment records are adequate on which to base a determination for the period after January 15, 2010, based on the prescription of medication to control the Veteran's blood sugar levels.  Based on the examination and the fact there is no rule as to how current an examination must be, the Board concludes the examination in this case is adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (to include peripheral neuropathy), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, there is no presumed service connection because peripheral neuropathy of the extremities was not medically diagnosed within one year of discharge; indeed, peripheral neuropathy has not been diagnosed to date.  

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The Veteran's service records clearly demonstrate that he served in the Republic of Vietnam during the required period.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange, in service.  See id.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  Such diseases include, among others, early-onset peripheral neuropathy.  Id.  In order to warrant service connection for peripheral neuropathy on the basis of presumed Agent Orange exposure, the early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  As will be discussed in greater detail below, there is no competent evidence that the Veteran had a peripheral neuropathy disability within one year of service or, indeed, has a current peripheral neuropathy disability.

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  In the absence of a presumptive basis to grant a claim, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran appears to contend that he incurred a peripheral neuropathy disability as a result of injuries to his right ankle and right leg during service.  He asserts that he was threatened by a commanding officer that if he did not sign a paper saying that he was okay that he would not have been released from the military as scheduled.

The Veteran's service treatment records do not include complaints of, treatment for, or diagnoses of peripheral neuropathy or associated symptoms.  In February 1968, the Veteran complained of left lower extremity pain.  He was diagnosed with a sprained ankle.  The Veteran's June 1969 Report of Medical History at the time of separation he denied a history of neuritis, paralysis, foot trouble, "trick" or locked knee, back trouble, shoulder trouble, lameness, arthritis, or rheumatism.  Overall, the Veteran reported that he was in good health.  In July 1969, the Veteran sprained his right ankle.  At separation, the Veteran signed an acknowledgement that there had been no change in his medical condition since the time of the last examination.  

A November 2003 EMG report concluded that the Veteran's right lateral shin and foot numbness was due to right S1 radiculopathy.  There was no evidence of peripheral polyneuropathy.  A January 2004 EMG showed bilateral carpal tunnel syndrome, no ulnar neuropathy, and no cervical radiculopathy.  There was an eccentric disc spur complex to the right at the L5-S1 level that explained the right lower extremity radiculopathy.  A November 2004 private treatment record documented cervical and lumbosacral radiculopathy, carpal tunnel syndrome, and possible ulnar neuropathy.  December 2005 and June 2006 EMG studies did not find peripheral neuropathy.  Instead, there was noted carpal tunnel syndrome and the suggestion that some of the paresthesias could be manifestations of arthritis.  A January 2006 private treatment record attributed the Veteran's pain, tingling, swelling, and stiffness in his hands and other joints to arthritis and carpal tunnel syndrome.  

In April 2009, the Veteran was afforded a VA examination for his diabetes mellitus and conditions related thereto.  At that time, the Veteran described numbness and tingling in the right leg that had started in the early 1990s.  Since that time, he had experienced intermittent periods of problems.  He was taking Meloxicam and Celebrex for arthritis.  Currently, the Veteran experienced symptoms bilaterally and, specifically, had numbness of the right leg after prolonged periods of sitting (about seven times per year) and numbness when putting his elbows on a desk (the examiner noted that the Veteran had a history of carpal tunnel syndrome).  On examination, there was no muscle atrophy, abnormal muscle tone or bulk, or tremors, tics, or other abnormal movements.  No function of any joint was affected by a nerve disorder.  Gait and balance were normal.  Sensory examination also was normal.  There was no evidence of motor loss and examination of the cranial nerves was normal.  The physical examination as a whole was normal.  The examiner concluded that the Veteran's history and current physical examination did not support a diagnosis of peripheral neuropathy.  The Veteran did have a diagnosis of carpal tunnel syndrome, which was not due to his diabetes.

A May 2010 VA behavioral health suicide risk assessment noted that the Veteran's risk factors included neuropathy, but this finding was not based on physical examination or any form of testing.

In a February 2011 statement, the Veteran contended that he had peripheral neuropathy of the right upper and right lower extremities.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his peripheral neuropathy claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current peripheral neuropathy disability that was incurred in service, within one year of service, or during any period of his appeal.  Indeed, as noted above, the record reflects that the April 2009 VA examiner specifically considered the Veteran's claim of right lower and upper extremity numbness, but found no evidence of a peripheral neuropathy disability.  VA and private treatment records also show no evidence of a current diagnosis of peripheral neuropathy.   

Instead, the Veteran's upper and lower extremity symptoms have been attributed to a combination of carpal tunnel syndrome and cervical and lumbar radiculopathy.  The April 2009 VA examiner specifically found that the carpal tunnel syndrome was unrelated to the Veteran's service-connected diabetes mellitus and there is no evidence that these problems are related directly to the Veteran's military service.  As discussed, the Veteran contends that his current lower extremity problems stem from injuries to the ankle and leg during service.  The medical evidence of record, however, demonstrates that the lower extremity problems are due to lumbar radiculopathy, which is the result of a disability of the lumbar spine and not injuries to the ankle or leg.  The evidence of record also does not link the cause of the upper extremity problems to military service or suggest such an association.  As such, the Board finds no competent evidence of record suggesting an association between the Veteran's carpal tunnel syndrome or cervical and lumbar radiculopathy and any incident of service or service-connected disability, to include the in-service injuries to the right ankle and leg.

The Board has considered the Veteran's assertions that his current upper and lower extremity problems are due to his military service.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing problems such as numbness and tingling of the extremities, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing a current peripheral neuropathy disability and/or linking such disability or other disability to a right ankle or leg injury in service or other in-service problems, the Board concludes that in this case his statements regarding any such diagnosis or link are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the April 2009 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The reason for this is that the VA examiner has medical training, reviewed the history, conducted an examination, and provided a medical opinion supported by a rationale.  In reaching that conclusion, the Board has considered the Veteran's contentions that he was forced to sign a form indicating that he was in good health and to tear up certain medical records showing right lower extremity problems.  Initially, the Board notes that the service treatment records include a diagnosis of a right ankle sprain in July 1969, shortly before separation from service.  Even accepting the Veteran's contentions that some service treatment records were destroyed, the Board finds no evidence that such records showing a 1969 right lower extremity injury would have any connection to numbness and tingling of the extremities that during the April 2009 VA examination the Veteran indicated began in the 1990s, or more than 20 years after the claimed in-service injury.  Moreover, the April 2009 VA examiner considered the Veteran's contentions and concluded that he did not have peripheral neuropathy of the upper or lower extremities or otherwise associate such contentions with a current disability.

As there is no competent evidence of a current upper or lower extremity peripheral neuropathy disability or competent link between any current upper or lower extremity disability and military service, the Board concludes that the preponderance of the evidence is against granting service connection.  As noted, the April 2009 VA examiner considered the Veteran's reports and symptoms, but concluded that there is no evidence of a current peripheral neuropathy disability.  The sole medical notation of neuropathy was not based on examination or testing results and the Board finds this evidence of significantly less probative value than the April 2009 VA examiner's conclusions, which were based on consideration of the Veteran's contentions and symptoms, review of the medical records, and physical examination.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2012).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  As will be discussed in further detail below, further staging of the Veteran's disability rating for his diabetes mellitus is not warranted.

As noted, the Veteran is in receipt of a 10 percent rating prior to January 15, 2010, and a 20 percent rating from January 15, 2010, for his diabetes mellitus under DC 7913.  See 38 C.F.R. § 4.119, DC 7913.  The Veteran claims the ratings do not accurately depict the severity of his current condition.  The Board acknowledges that the Veteran has consistently claimed that his diabetes mellitus warrants a 20 percent disability rating.  Although such a rating is in effect from January 15, 2010, the Board nevertheless will consider whether an increased rating is warranted for that time period.

DC 7913 provides for ratings based on diabetes mellitus.  Diabetes that requires insulin and a restricted diet or oral hypoglycemic agents and restricted diet warrants a 20 percent evaluation.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two complications that would not be compensable if separately rated.  A 100 percent disability rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

After filing his claim, the Veteran was afforded a VA examination in April 2009.  The examiner noted review of the medical records.  The Veteran reported a diagnosis of diabetes mellitus, type II, from around 2000.  The course since onset had been stable and was regulated by diet and exercise.  He denied a history of hospitalization, surgery, pancreatic trauma, or episodes of hypoglycemia reaction or ketoacidosis.  The Veteran was not restricted in his ability to perform strenuous activities.  Physical examination was normal.  There was no diagnosis of visual impairment, amputation, or other diabetic conditions.  The diagnosis was diabetes mellitus, type II.  He also was diagnosed with hypertension and carpal tunnel syndrome, neither of which the examiner found to be related to the diabetes.

A January 15, 2010, private treatment record indicated that blood work from November 2009 showed blood glucose levels of 164.  Prior to that point, the Veteran was known to have some mild diabetes, but did not take much interest in improving his levels.  At the treatment visit, however, the Veteran stated that he had educated himself on how to monitor his blood glucose levels at home and wondered if the prescription of metformin (which his wife took) would be helpful for him.  The treating physician concluded that the renal function of 1.5 from November 2009 was slightly above the Veteran's baseline and that prior testing showed that the Veteran "doesn't really have terrible glycemic control."  The physician counseled the Veteran on diet and exercise as a means of managing his diabetes and chose to add Januvia 50 mg daily.  The physician did not want to add metformin until after further testing on renal functioning.  

In support of his claim, the Veteran submitted blood tests showing slightly elevated creatinine levels of 1.5 and elevated glucose levels over the course of many years, beginning in January 1998.

Subsequent private and VA treatment records indicate ongoing treatment with Januvia and that metformin/insulin was not prescribed.  

In a January 2011 statement, the Veteran indicated that his diabetes was managed with a combination of restricted diet, exercise, and medications for the previous two years and two months.

A February 2011 letter from a private physician indicated that the individual had been the Veteran's primary care provider for the previous ten years.  He had been placed on Januvia for continued management of diabetes and had had good glycemic control while on the medical therapy.

A March 2012 VA treatment record indicated that the Veteran would take Januvia, but only in situations when he was unable to control his blood glucose levels with exercise.

Prior to January 15, 2010

Based on the evidence of record, the Board concludes that a rating greater than 10 percent prior to January 15, 2010, is not warranted.  Specifically, a rating greater than 10 percent is not warranted because prior to that date the Veteran's diabetes mellitus did not require insulin or oral hypoglycemic agents.  The Veteran has submitted multiple blood tests showing elevated glucose levels and generally elevated creatinine levels, as evidence that his condition did warrant a rating greater than 10 percent.  The Board concludes otherwise, as medical providers considered these blood tests and did not find the Veteran's glucose or creatinine levels sufficient to necessitate medication management.  Indeed, the January 15, 2010 treatment record was somewhat ambivalent about the need for medication management, as the Veteran did not have "terrible glycemic control" and prior to November 2009 was known to have mild diabetes.  

Moreover, there is no evidence of restricted activity, ketoacidosis, hypoglycemic reaction, additional periods of hospitalization, or bimonthly treatment visits.  As such, the Board does not find evidence sufficient to warrant an increased rating greater than 10 percent pursuant to DC 7913 for any period prior to January 15, 2010, to include from November 20, 2009 (the date of the blood test referenced above), as no treatment provider found it necessary to manage the Veteran's diabetes mellitus with insulin or oral hypoglycemic agents.    

Evaluation of the Veteran's condition under any other DC would not warrant a higher rating prior to January 15, 2010, in the absence of symptomatology demonstrating pertinent pathology or a more debilitating condition there under.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In regard to diabetic complications, the medical evidence prior to January 15, 2010, do not include any evidence of problems.  As will be discussed in greater detail below, the Veteran has since developed diabetic nephropathy, but such disability rating post-dates the period prior to January 15, 2010.  By contrast, the April 2009 VA examiner found no evidence of diabetic nephropathy or other problems associated with diabetes mellitus.      

Accordingly, the preponderance of the evidence is against assignment of an increased disability rating for the Veteran's service-connected diabetes mellitus for any period prior to January 15, 2010.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor. 

From January 15, 2010

Initially, the Board notes that restrictions of activities due to diabetes mellitus must be objectively confirmed.  See Camacho v. Nicholson, 21 Vet. App. 360, 265 (2007).  The pertinent inquiry for the period from January 15, 2010, therefore, is whether there is objective and probative evidence that the Veteran's diabetes mellitus requires restricted activities warranting an increased rating.  The Board concludes there is not.

Based on the evidence of record, the Veteran's diabetic condition from January 15, 2010, does not warrant a rating greater than 20 percent pursuant to DC 7913.  Although the Veteran's diabetes requires daily medication and a restricted diet, the objective evidence does not indicate a restriction of activities or frequent hospitalizations due to hypoglycemic reaction or ketoacidosis.  Indeed, the evidence of record shows no restriction of activities or hospitalization for hypoglycemic reaction or ketoacidosis.  The February 2011 letter from his private treating physician indicated that medication management had resulted in good control of the Veteran's blood sugar levels.  

As outlined above, regulation of activities is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, DC 7913.  In this case, treatment records document that far from restricting his activities, he has been encouraged to exercise in order to control his glucose levels, taking medication only in situations when he is unable to control his levels with exercise and diet alone.

As there is no evidence of restricted activity, ketoacidosis, hypoglycemic reaction, additional periods of hospitalization, or bimonthly treatment visits, a higher rating is not warranted.  

Evaluation of the Veteran's condition under any other DC would not warrant a higher rating in the absence of symptomatology demonstrating pertinent pathology or a more debilitating condition there under.  In regard to diabetic complications, the medical evidence indicates the Veteran's diabetes has caused additional disabilities, to include diabetic nephropathy.  As discussed above, entitlement to service connection for diabetic nephropathy was granted in a June 2012 rating decision, but a separate rating was not assigned based on the lack of severity of the condition.  The Veteran has not expressed timely disagreement with this finding.  In addition, the issue of entitlement to service connection for peripheral neuropathy is denied herein.  There is no evidence of a diagnosis of other diabetic complication for which a separate rating would be warranted.

Accordingly, the preponderance of the evidence is against assignment of an increased disability rating for the Veteran's service-connected diabetes mellitus for any period from January 15, 2010.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor. 


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected diabetes mellitus are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, the Veteran reports primarily the use of medication from January 15, 2010, and a restricted diet for the entire appellate time period.  As discussed, these factors are fully contemplated in the Veteran's rating under DC 7913.  As noted, the Veteran does not have restricted activities as a result of his diabetes mellitus.  Thus, the Veteran's current schedular ratings under DC 7913 are adequate to fully compensate him for his disability on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for upper and lower extremity neurological disabilities is denied.

Entitlement to an initial rating greater than 10 percent prior to January 15, 2010, and greater than 20 percent from January 15, 2010, for diabetes mellitus, type II, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


